

Exhibit 10.4
 
LOAN AGREEMENT


LOAN AGREEMENT, dated as of December 18, 2007 (this “Agreement”), between VOIP
INC., a Texas corporation (“Borrower”), and the parties identified on Schedule A
hereto (together with its successors and assigns, each a “Lender” and
collectively, “Lenders”)


IN CONSIDERATION of the mutual covenants herein contained, Borrower and Lender
agree as follows:


I. DEFINITIONS.
 
1.1 General Terms. For purposes of this Agreement the following terms shall have
the following meanings:
 
“Account Debtor” means the Customers or any other person or entity who is or may
become obligated upon a Receivable;


“Accounts” means all amounts due and to become due to Borrower from the
Customers and other accounts, contract rights, chattel paper, instruments and
documents, whether now owned or to be acquired by Borrower, provided that the
same arise in connection with the sale of Inventory;
 
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director or officer (i) of such Person.
For purposes of this definition, control of a Person shall mean the power,
direct or indirect, (x) to vote 20% or more of the securities having ordinary
voting power for the election of directors or, in the case of a Person other
than a corporation, individuals who perform similar functions;
 
“Agreement” shall mean this Loan Agreement, as amended, restated, modified and
supplemented from time to time;
 
“Business Day” shall mean any day other than a day on which commercial banks in
New York are authorized or required by law to close;
 
“Closing Date” shall mean the date hereof;


“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default;


“Dollar” and the sign “$” shall mean lawful money of the United States of
America;


“Escrow Agent” shall have the meaning set forth in the Lockbox Escrow Agreement;


“Event of Default” shall mean the occurrence of any of the events set forth in
Article IX;


“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity exercising the legislative,
judicial, regulatory or administrative functions of or pertaining to a
government;


“Intercreditor Agreement” shall mean the intercreditor agreement between the
Borrower, Lenders and other signatories thereto, entered into on or about the
date of this Agreement;


 

1

--------------------------------------------------------------------------------




“Lender” shall have the meaning ascribed to such term in the preamble to this
Agreement and shall include each Person which becomes a transferee, successor or
assign of Lender.;


“Lockbox Account” means an escrow account to be established by Escrow Agent with
Citibank, N.A. (Depository Bank), or such other account designated by Lender;


“Lockbox Escrow Agreement” shall mean the Lockbox Escrow Agreement, as amended,
restated, modified or supplemented from time to time, a form of which is
attached hereto as Exhibit A;


“Lockbox Notes” shall have the meaning as set forth in the Intercreditor
Agreement;


“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition, operations, assets, business or prospects of Borrower (b) Borrower’s
ability to pay the Obligations in accordance with the terms thereof, (c) the
value of the Accounts, or Lender’s lien on the Accounts or the priority of any
such lien, (d) Material Adverse Effect as defined in the Transaction Documents,
or (e) the practical realization of the benefits of Lender’s rights and remedies
under this Agreement and the Transaction Documents;


“Obligations” and/or “Indebtness” shall mean and include any and all of
Borrower’s indebtedness and/or liabilities to Lender of every kind, nature and
description, direct or indirect, secured or unsecured, joint, several, joint and
several, absolute or contingent, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument (including
all interest accruing after the commencement of any bankruptcy or similar
proceeding whether or not enforceable in such proceeding), and all obligations
of Borrower to Lender to perform acts or refrain from taking any action;


“Payment Office” shall mean c/o Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, NY 10176, or such other office of Lender, which it may designate
by notice to Borrower to be the Payment Office;


“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof);


“Receivables” means all rights to the payment of money now owned or hereafter
acquired by Borrower, whether due or to become due and whether or not earned by
performance including, but not limited to, Accounts, chattel paper, instruments,
general intangibles, and all guaranties and security therefor and all contracts
relating thereto and all returned and repossessed goods; provided that the same
arise in connection with the extension of credit provided to Borrower by Lender
pursuant to this Agreement;


“Subscription Agreement” shall mean the subscription agreement between the
Borrower and Lenders, entered into on or about the date of this Agreement;


“Term” shall have the meaning set forth in Section 12.1;


“Termination Date” shall have the meaning set forth in Section 12.2;


 

2

--------------------------------------------------------------------------------




“Transaction Documents” shall mean the Subscription Agreement, Lockbox Notes,
Intercreditor Agreement, the Security Agreement, Collateral Agent Agreement,
Funds Escrow Agreement and Lockbox Escrow Agreement between Borrower and Lender
and any and all other agreements, instruments and documents now or hereafter
executed by Borrower delivered to Lender in respect of the transactions
contemplated by this Agreement;


“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.


1.2 Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Each reference to a
Section, an Exhibit or a Schedule shall be deemed to refer to a Section, an
Exhibit or a Schedule, as applicable, of this Agreement unless otherwise
specified. Any pronoun used shall be deemed to cover all genders. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. Unless otherwise provided, all references to any
agreements to which Lender is a party, shall include any and all modifications
or amendments thereto and any and all extensions or renewals thereof.


II. RECEIVABLES.


2.1 Receivables in Lockbox Account. Pursuant to the terms of the Subscription
Agreement and Intercreditor Agreement, an aggregate of up to $6,020,695.20 will
be or has been loaned by Lenders to Borrower as evidenced by the Lockbox Notes,
which repayment will be made pro-rata to Lenders with the Receivables to be
received into the Lockbox Account. Borrower will provide to Lender a listing of
all Receivables to be received into the Lockbox Account (“Schedule 2.1”).


2.2 Repayment. To ensure the timely repayment of the Lockbox Notes, all
remittances and proceeds of Receivables obtained or received by the Borrower
will be received in trust for Lender, and the Borrower will remit such
remittances and proceeds within three (3) Banking Days from the date of receipt
to Borrower pursuant to Section 4.2 below unless Lenders instruct Borrower in
writing that such proceeds of the Lockbox are to be released to Borrower.


2.3 Security Interest. For the payment and performance of the Obligation,
Borrower hereby assigns to Lender, the Borrower’s a continuing interest in the
Receivables, together with all security thereof and all of the Borrower’s right,
title and interest in and to the merchandise represented by such Receivables,
including, without limitation, all of the Borrower’s rights to stoppage in
transit, replevin and reclamation and as an unpaid vendor as provided in the UCC
and the Bankruptcy Code. This Agreement represents a Security Agreement under
the UCC and, together with all attendant documentation, constitutes the full
agreement between Lender and the Borrower. The security interest described
herein is in addition to the security interest granted to Lender pursuant to the
Other Security Agreement.


III. FEES AND OTHER MATTERS.
 
3.1 Computation of Fees. Fees hereunder shall be computed on the basis of a year
of 365 days and for the actual number of days elapsed. If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day.
 
 

3

--------------------------------------------------------------------------------


 
3.2 Exculpation of Liability. Nothing herein contained shall be construed to
constitute Lender as Borrower’s agent for any purpose whatsoever, nor shall
Lender be responsible or liable for any payments with respect to the Accounts.
 
IV. DISTRIBUTION OF ACCOUNTS RECEIVABLE.


4.1 Deposits.


(a) Borrower will cause the Account Debtor's deposit of all remittances and
proceeds with respect to the sale or transfer of the inventory, whether by wire,
cash or check, into the Lockbox Account with the Depository Bank. Borrower and
any Affiliates, shareholders, directors, officers, employees, agents of Borrower
and all Persons acting for or in concert with Borrower shall, acting as trustee
for Lender, receive, as the sole and exclusive property of Lender, any monies,
checks, notes, drafts or any other payments relating to or proceeds of Accounts
or Collateral which come into their possession or under their control and
immediately upon receipt, shall remit the same or cause the same to be remitted,
in kind, to the Lockbox Account.


(b) Borrower agrees that all payments made to such Lockbox Account or otherwise
received by Lender as proceeds of the Receivables, constitutes Collateral and
will be applied on account of the Indebtedness as provided in Section 4.2 below.


(c) Borrower agrees to pay to Lender and Escrow Agent any and all reasonable
fees, costs and expenses (if any) which Lender and Escrow Agent incurs in
connection with opening and maintaining the Lockbox Account and depositing for
collection by Lender any check or item of payment received or delivered to
Depository Bank or Lender on account of the Indebtedness and Borrower further
agrees to reimburse Lender and Escrow Agent for any claims asserted by
Depository Bank in connection with the Lockbox Account or any returned or
uncollected checks received by Depository Bank for deposit in the Lockbox
Account.


4.2 Application of Collected Receivables. Within three (3) Business Days of
Lender's receipt of any Receivables in the Lockbox, such Receivables will be
applied in the following manner and priority:
(a) For ninety (90) days from the date of this Agreement the funds in the
Lockbox Account shall be released for the expenses of the Borrower, other than
the Lockbox Notes, solely as directed by the Lenders in their absolute
discretion.
 
(b) Commencing ninety one (91) days from the date of this Agreement until the
sooner of the Obligations have been satisfied or this Agreement other
terminates, the funds in the Lockbox Account shall be released for any expenses
of the Borrower, including repayment of the Lockbox Notes, solely as directed by
the Lenders in their absolute discretion.
 
4.3 Payment of Borrower’s Expenses. Robert Staats, the Chief Accounting Officer
of the Borrower (“Staats”), shall compile a list of the expenses and accounts
payable of the Borrower (the “Expense List”) and submit the Expense List to the
Escrow Agent for review and approval. Upon receipt of the Expense List the
Escrow Agent will review the list and submit to Staats a list of the expenses
and accounts payable that are approved. Escrow Agent will use its best efforts
to respond to any Expense Lists submitted to the Escrow Agent by 10:30 am
Eastern Time on the same day of submission. The Escrow Agent will then wire the
funds necessary to cover the approved expenses and accounts payable to the
Borrower’s account. Borrower will provide the Escrow Agent with copies of the
check ledger and wire confirmations to show that the funds wired to the
Borrower’s account were only used for approved expenses and accounts payable.
Borrower will also provide the Escrow Agent with copies of all monthly
statements it receives on its bank accounts. If at any time Staats is no longer
the person who will be responsible for the Borrower’s obligations under this
Section 4.3 the procedures for dispensing the funds necessary for the Borrower
to pay expenses and accounts payable are subject to change at the sole
discretion of the Lenders.
 

 

4

--------------------------------------------------------------------------------


 
In order to facilitate the maintainence of proper internal controls for the
Borrower, Escrow Agent shall notify Borrower as to any expenses or accounts
payable that are paid directly from the Lockbox Account to Borrower’s creditors
by the end of the business day in which such expenses or accounts payable are
released. Escrow Agent shall also provide to Borrower a weekly report of all
cash flow in the Lockbox Account, reconciled to beginning and ending cash
balances and a copy of relevant monthly Lockbox Account bank statements.
 
V. REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants to
Lender as follows:
 
5.1 Organization, Good Standing and Qualification. Borrower is a corporation
duly organized, validly existing and in good standing under the laws of Texas.
Borrower has the power and authority to own and operate its properties and
assets, to execute and deliver this Agreement and the Transaction Documents and
to carry on its business as presently conducted. Borrower is duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary.
 
5.2 Authorization; Binding Obligations. All corporate action on the part of
Borrower (including the respective officers and directors) necessary for the
authorization of this Agreement and the Transaction Documents, the performance
of all obligations of Borrower hereunder and thereunder and the authorization,
sale, issuance and delivery of the Lockbox Notes has been taken or will be
taken. This Agreement and the Transaction Documents, when executed and
delivered, will be valid and binding obligations of Borrower, enforceable
against each such person in accordance with their terms, except:
 
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and
 
(b) general principles of equity that restrict the availability of equitable or
legal remedies.
 
5.3 Liabilities. Except as disclosed in Borrower's Form 10-KSB for the year
ended December 31, 2006 as filed with the Securities and Exchange Commission
(the “Commission”), together with all subsequently filed Forms 10-QSB, 8-K, and
filings made with the Commission available at the EDGAR website (collectively,
the “Reports”), Borrower does not have any contingent liabilities, except
current liabilities incurred in the ordinary course of business.
 
5.4 Title to Properties and Assets; Liens, Etc. Except as disclosed in the
Reports, Borrower has good and marketable title to its properties and assets,
and good title to its leasehold estates, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge. Borrower is in compliance with all
material terms of each lease to which it is a party or is otherwise bound.
 

 

5

--------------------------------------------------------------------------------


 
5.5 Compliance with Other Instruments. Except as disclosed in the Reports,
Borrower is not in violation or default of (x) any term of its certificate of
incorporation or bylaws, or (y) any provision of any agreement to which it is
party or by which it is bound or of any judgment, decree, order or writ. The
execution, delivery and performance of and compliance with this Agreement and
the Transactions Documents will not, with or without the passage of time or
giving of notice, be in conflict with or constitute a default under any such
term or provision, or result in the creation of any mortgage, pledge, lien,
encumbrance or charge upon any of the properties or assets of Borrower or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to Borrower, its business or
operations or any of its assets or properties.
 
5.6 Litigation. Except as disclosed in the Reports or on Schedule 5.6 hereto,
there is no action, suit, proceeding or investigation pending or, to Borrower’s
knowledge, currently threatened against Borrower; nor is there is any basis to
assert any of the foregoing. Borrower is not a party nor subject to the
provisions of any order, writ, injunction, judgment or decree of any
Governmental Body or instrumentality. Other than as disclosed on Schedule 5.6
hereto, there is no action, suit, proceeding or investigation by Borrower
currently pending or which Borrower intends to initiate.
 
5.7 Tax Returns and Payments. Except as disclosed on Schedule 5.7, Borrower has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by Borrower on or before the
Closing Date, have been paid or will be paid prior to the time they become
delinquent. Borrower has not been advised:
 
(a) that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or
 
(b) of any deficiency in assessment or proposed judgment to its federal, state
or other taxes.
 
There is no tax to be imposed upon its properties or assets of Borrower as of
the date of this Agreement that is not adequately provided for.
 
5.8 Compliance with Laws; Permits. Borrower is not in violation of any
applicable statute, rule, regulation, order or restriction of any Governmental
Body in respect of the conduct of its business or the ownership of its
properties. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any Transaction Documents. Borrower has all material franchises,
permits, licenses and any similar authority necessary for the conduct of its
business as now being conducted by it.
 
5.9 Environmental and Safety Laws. Borrower is not in violation of any
applicable statute, law or regulation relating to the environment or
occupational health and safety, and no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.
No hazardous materials are used or have been used, stored, or disposed of by
Borrower or, to Borrower’s knowledge, by any other Person on any property owned,
leased or used by Borrower.
 
5.10 Full Disclosure. Borrower has provided Lender with all information
requested by Lender in connection with its decision to purchase the Lockbox
Notes, including all information Borrower believe is reasonably necessary to
make such investment decision. Neither this Agreement nor the Transaction
Documents contain any untrue statement of a material fact nor omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances in which they are made, not misleading.
Any financial projections and other estimates provided to Lender by Borrower
were based on Borrower’s experience in the industry and on assumptions of fact
and opinion as to future events which Borrower, at the date of the issuance of
such projections or estimates, believed to be reasonable.
 

 

6

--------------------------------------------------------------------------------


 
5.11 Patriot Act. Borrower certifies that, to the best of Borrower’s knowledge,
Borrower has not been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. Borrower hereby
acknowledges that Lender seeks to comply with all applicable laws concerning
money laundering and related activities. In furtherance of those efforts,
Borrower hereby represents, warrants and agrees that: (i) none of the cash or
property that Borrower will pay or will contribute to Lender has been or shall
be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by Borrower to Lender, to
the extent that they are within Borrower’s control shall cause Lender to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. Borrower shall
promptly notify Lender if any of these representations ceases to be true and
accurate. Borrower shall provide Lender any additional information regarding
Borrower that Lender deem necessary or convenient to ensure compliance with all
applicable laws concerning money laundering and similar activities. Borrower
understands and agrees that if at any time it is discovered that any of the
foregoing representations are incorrect, or if otherwise required by applicable
law or regulation related to money laundering similar activities, Lender may
undertake appropriate actions to ensure compliance with applicable law or
regulation, including but not limited to segregation and/or redemption of
Lender’ investment in Borrower. Borrower further understands that Lender may
release confidential information about Borrower and, if applicable, any
underlying beneficial owners, to proper authorities if Lender, in its sole
discretion, determines that it is in the best interests of Lender in light of
relevant rules and regulations under the laws set forth in subsection (ii)
above.
 
VI. COVENANTS OF BORROWER. Borrower covenants with Lender as follows:
 
6.1 Access to Facilities. Borrower will permit any representatives designated by
Lender upon 24-hours written notice and during normal business hours, at such
person’s expense and accompanied by a representative of Borrower, to:
 
(a) visit and inspect any of the properties of Borrower;
 
(b) examine the corporate and financial records of Borrower make copies thereof
or extracts therefrom; and
 
(c) discuss the affairs, finances and accounts of Borrower with the directors,
officers and independent accountants of Borrower.
 
6.2 Taxes. Borrower will promptly pay and discharge, or cause to be paid and
discharged, when due and payable, all lawful taxes, assessments and governmental
charges or levies imposed upon the income, profits, property or business of
Borrower; provided, however, that any such tax, assessment, charge or levy need
not be paid if the validity thereof shall currently be contested in good faith
by appropriate proceedings and if Borrower shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that Borrower
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of
 
 



7

--------------------------------------------------------------------------------


 
6.3 Confidentiality. Borrower will not disclose, and will not include in any
public announcement, the name of Lender, unless expressly agreed to by Lender or
unless and until such disclosure is required by law or applicable regulation,
and then only to the extent of such requirement.
 
VII. INDEMNIFICATION.
 
7.1  Borrower shall indemnify, hold harmless, reimburse and defend Escrow Agent,
Lender, and each of Escrow Agent’s and Lender’s officers, directors, agents,
Affiliates, control persons, and shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature (collectively, “Losses”) incurred by or imposed on Lender that results,
arises out of or is based upon, directly or indirectly, (i) breach of any
representation by Borrower or breach of any warranty by Borrower in this
Agreement or the Transaction Documents, (ii) breach or default in performance by
Borrower of any covenant by Borrower hereunder or under the Transaction
Documents or (iii) any action taken by any Governmental Body that has or may
have an adverse effect on the ability of Borrower to conduct its business in the
ordinary course.
 
7.2 Lender agrees to indemnify, hold harmless, reimburse and defend Borrower and
each of Borrower’s officers, directors, agents, Affiliates, control persons
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon
Borrower or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Lender in this Agreement or the Transaction
Documents; or (ii) after any applicable notice and/or cure periods, any breach
or default in performance by Lender of any covenant or undertaking to be
performed by Lender hereunder, or any other agreement entered into by Borrower
and Lender, relating hereto.
 
VIII. INFORMATION AS TO BORROWER.
 
Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:
 
8.1 Litigation. Promptly notify Lender in writing of the commencement of any
litigation, suit or administrative proceeding affecting Borrower, whether or not
the claim is covered by insurance.
 
8.2 Material Occurrences. Promptly notify Lender in writing upon the occurrence
of (a) any Event of Default or Default; and (b) any other development in the
business or affairs of Borrower which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action Borrower proposes to take with respect thereto.
 
8.3 Additional Information. Furnish Lender with such additional information as
Lender shall reasonably request in order to enable Lender to determine whether
the covenants and conditions of this Agreement and the Lockbox Notes have been
complied with by Borrower.
 
8.4 Notices of Adverse Events. Furnish Lender with prompt notice of (a) any
lapse or other termination of any consent, license or permit issued to Borrower
by any Governmental Body or any other Person that is material to the operation
of Borrower’s business, (b) any refusal by any Governmental Body or any other
Person to renew or extend any such consent, license or permit; and (c) copies of
any periodic or special reports filed by Borrower with any Governmental Body or
Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower, or if copies thereof are
requested by Lender or any Lender, and (d) copies of any notices and other
communications from any Governmental Body which relate to Borrower.
 
 



8

--------------------------------------------------------------------------------


 
8.5 Additional Documents. Execute and deliver to Lender, upon request, such
documents and agreements as Lender may, from time to time, reasonably request to
carry out the
 
IX. EVENTS OF DEFAULT. 
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
9.1 failure by Borrower to pay any principal or interest on the Obligations when
due, whether at maturity or by reason of acceleration pursuant to the terms of
this Agreement or by notice of intention to prepay, or by required prepayment or
failure to pay any other liabilities or make any other payment, fee or charge
provided for herein when due or in any Transaction Document;
 
9.2 issuance of a notice of lien, levy assessment, injunction attachment or
service against any portion of any Borrower’s property which is not stayed or
lifted within fifteen (15) days or bonded pending appeal;
 
9.3 failure or neglect of Borrower to perform, keep or observe any term,
provision, condition, covenant herein contained herein or in any Transaction
Document (to the extent such breach is not otherwise embodied in any other
provision of this Article IX for which a different grace or cure period is
specified or which constitute an immediate Event of Default, which is not cured
within five (5) Business Days after the occurrence of such Event of Default;
 
9.4 any judgment or judgments are rendered or judgment liens filed against
Borrower for an aggregate amount in excess of $10,000 which within thirty (30)
days of such rendering or filing is not either satisfied, stayed or discharged
of record;
 
9.5 Borrower or any Affiliate of Borrower shall (a) apply for, consent to or
suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (b) make a general assignment for the benefit
of creditors, (c) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (d) be adjudicated a bankrupt
or insolvent, (e) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (f) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (g) take any action for the
purpose of effecting any of the foregoing;
 
9.6 Borrower shall admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business;
 
9.7 any change in the condition or affairs of Borrower (financial or otherwise)
which will likely have a Material Adverse Effect;
 
9.8 any provision of this Agreement shall, for any reason, cease to be valid and
binding on Borrower, or Borrower shall so claim in writing to Lender;
 
9.9 any Governmental Body shall (i) revoke, terminate, suspend or adversely
modify any license or permit of Borrower or (ii) commence proceedings to
suspend, revoke, terminate or adversely modify any such license or permit and
such proceedings shall not be dismissed or discharged within forty-five (45)
days, or (iii) schedule a hearing on the renewal of, or the necessity to obtain,
any license or permit necessary for the continuation of Borrower’s business; and
 

 

9

--------------------------------------------------------------------------------


 
9.10 any Event of Default as described in the Transaction Documents dated as of
the date herein.
 
X. LENDER’ RIGHTS AND REMEDIES AFTER DEFAULT.
 
10.1 Rights and Remedies. Upon the occurrence of any Event of Default and at any
time thereafter at the option of Lender all Obligations shall be immediately due
and payable and Lender shall have the right to terminate this Agreement. Upon
the occurrence of any Event of Default, Lender shall have the right to exercise
any and all other rights and remedies provided for herein, under the UCC and at
law or equity generally.
 
10.2 Application of Proceeds. The proceeds realized from the sale of any
Accounts shall be applied as follows: first, to the reasonable costs, expenses
and attorneys’ fees and expenses incurred by Lender for collection and for
acquisition, completion, protection, removal, sale and delivery of the Accounts;
second, to fees payable in connection with this Agreement; third, to the
pro-rata principal of the Lockbox Notes and all other fees, costs, expenses and
indemnities due under this Agreement , fourth, to all other Obligations and the
to the Company. If any deficiency shall arise, Borrower shall remain liable to
Lender. If it is determined by an authority of competent jurisdiction that a
disposition by Lender did not occur in a commercially reasonably manner, Lender
may obtain a deficiency judgment for the difference between the amount of the
Obligation and the amount that a commercially reasonable sale would have
yielded. Lender will not be considered to have offered to retain the Accounts in
satisfaction of the Obligations unless Lender has entered into a written
agreement with Borrower to that effect.
 
10.3 Lender’s Discretion. Except as otherwise provided herein, Lender shall have
the right in its sole discretion to determine which rights, liens, security
interests or remedies Lender may at any time pursue, relinquish, subordinate, or
modify or to take any other action with respect thereto and such determination
will not in any way modify or affect any of Lender’s or Lender’s rights
hereunder.
 
10.4 Setoff. In addition to any other rights which Lender may have under
applicable law, upon the occurrence of an Event of Default, Lender shall have a
right to apply Borrower property held by such Lender to reduce the Obligations.
 
10.5 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any right or
remedy shall not preclude the exercise of any other right or remedy provided for
herein or otherwise provided by law, all of which shall be cumulative and not
alternative.
 
XI. WAIVERS AND JUDICIAL PROCEEDINGS.
 
11.1 Waiver of Notice. Borrower hereby waives notice of non-payment of any of
the Accounts, demand, presentment, protest and notice thereof with respect to
any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Accounts received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
 
11.2 Delay. No delay or omission on Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any default.
 

 

10

--------------------------------------------------------------------------------



11.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR ANY TRANSACTION, DOCUMENT OR (B) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY TO
THIS AGREEMENT HEREBY CONSENTS THAT ANY SUCH CLAIM, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
XII. EFFECTIVE DATE AND TERMINATION.
 
12.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Borrower and
Lender, shall become effective on the date hereof and shall continue in full
force and effect until the earliest to occur of (a) a date not less than thirty
(30) days after Lender gives notice of such date to Borrower of termination, (b)
the date on which this Agreement shall be terminated in accordance with the
provisions hereof or (c) upon satisfaction of the Obligations; (the “Termination
Date”; such period referred to herein as the “Term”).
 
12.2 Termination. The termination of this Agreement shall not affect Lender’s
rights, or any of the Obligations having their inception prior to the effective
date of such termination, and the provisions hereof shall continue to be fully
operative until all transactions entered into, rights or interests created or
Obligations have been fully disposed of, concluded or liquidated. The rights
granted to Lender hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrower’s
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of Borrower have been paid, satisfied or performed in
full. Accordingly, Borrower waives any rights which it may have under Section
9-513 of the UCC to demand the filing of termination statements with respect to
the Accounts, and Lender shall not be required to send such termination
statements to Borrower, or to file them with any filing office, unless and until
this Agreement shall have been terminated in accordance with its terms and all
Obligations paid in full in immediately available funds. All representations,
warranties, waivers and agreements contained herein shall survive termination
hereof until all Obligations are paid or performed in full.
 
XIII. WAIVER OF SUBROGATION.
 
13.1 Waiver of Subrogation. Borrower expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which Borrower may now or hereafter have against any Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
Borrower’s property (including, without limitation, any property which is
collateral for the Obligations), arising from the existence or performance of
this Agreement, until termination of this Agreement and repayment in full of the
Obligations.
 
 



11

--------------------------------------------------------------------------------


 
XIV. MISCELLANEOUS.
 
14.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without giving effect to rules
regarding conflicts of law. Any judicial proceeding by involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any Transaction Document shall be brought only
in a federal or state court located in the State and County of New York and in
no other court. By execution and delivery of this Agreement, Borrower and Lender
accept for itself and in connection with its properties, generally and
unconditionally, the exclusive jurisdiction of such court, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement. Borrower hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by registered mail
(return receipt requested) directed to Borrower at its address set forth in
Section 14.4 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at Lender’s option, by service upon Borrower. Nothing herein shall
affect the right to serve process in any manner permitted by law. Borrower and
Lender waive any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens.
 
14.2 Entire Understanding. This Agreement and the Transaction Documents contain
the entire understanding between Borrower and Lender and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Borrower acknowledges that it has
been advised by counsel in connection with the execution of this Agreement and
the Transaction Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.
 
14.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of Lender.
 
14.4 Notice. Any notice or request hereunder may be given to Borrower and Lender
at their respective addresses set forth below or at such other address as may
hereafter be specified in a notice designated as a notice of change of address
under this Section. Any notice or request hereunder shall be given by (a) hand
delivery, (b) overnight courier, (c) registered or certified mail, return
receipt requested, or (d) telecopy to the number set out below (or such other
number as may hereafter be specified in a notice designated as a notice of
change of address) with electronic confirmation of its receipt. Any notice or
other communication required or permitted pursuant to this Agreement shall be
deemed given (a) when personally delivered to any officer of the party to whom
it is addressed, (b) on the earlier of actual receipt thereof or two (2) days
following posting thereof by certified or registered mail, postage prepaid, or
(c) upon actual receipt thereof when sent by a recognized overnight delivery
service or (d) upon actual receipt thereof when sent by telecopier to the number
set forth below with electronic confirmation of its receipt, in each case
addressed to each party at its address set forth below or at such other address
as has been furnished in writing by a party to the other by like notice:
 
(A)
If to Lender at:
To the names, addresses and facsimile
   
numbers listed on Schedule A hereto
       
With a copy to:
Grushko & Mittman, P.C.
   
551 Fifth Avenue, Suite 1601
   
New York, NY 10176
   
Fax: (212) 697-3575
     
(B)
If to Borrower at:
VoIP Inc.
   
151 So. Wymore Road, Suite 3000
   
Altamonte Springs, FL 32714
   
Attn: Anthony Cataldo, CEO
   
Fax: (407) 389-3233
       
With a copy to:
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, NY 10006
   
Attn: Marc Ross, Esq.
   
Fax: (212) 930-9725



 

12

--------------------------------------------------------------------------------




14.5 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
14.6 Expenses.  All costs and expenses including, without limitation, (i)
reasonable attorneys’ fees and disbursements incurred by Lender (a) in all
efforts made to enforce payment of any of the Obligations or effect collection
of any Accounts, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement or the Transaction
Documents or any consents or waivers hereunder or thereunder, or (c) in
instituting, maintaining, preserving, enforcing and foreclosing on Lender’s
security interest in any of the Accounts, whether through judicial proceedings
or otherwise, or (d) in defending or prosecuting any actions or proceedings
arising out of or relating to Lender’s transactions with Borrower and (ii)
reasonable fees and disbursements incurred by Lender in connection with any
appraisals of the Accounts, field examinations, collateral analysis or
monitoring or other business analysis conducted by outside Persons in connection
with this Agreement and the Transaction Documents, may be charged to Borrower’s
Account and shall be part of the Obligations.
 
14.7 Injunctive Relief. Borrower recognizes that if Borrower fails to perform,
observe or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to Lender; therefore, Lender, if Lender so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving that actual damages are not an
adequate remedy.
 
14.8 Consequential Damages.  Lender shall not be liable to Borrower for
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.
 
14.9 Captions.  The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
 
14.10 Counterparts; Telecopied Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
 
14.11 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.
 

 

13

--------------------------------------------------------------------------------


 
In witness thereof each of the undersigned states that he has read the foregoing
Loan Agreement and understands and agrees to it.



 
VOIP, INC.
 
the “Borrower”
     
By:___________________________________

 
“LENDERS”
 
________________________________________
 
ALPHA CAPITAL ANSTALT f/k/a ALPHA CAPITAL AKTIENGESELLSCHAFT
   
________________________________________
_______________________________________
BRIO CAPITAL L.P.
BRISTOL INVESTMENT FUND, LTD.
   
________________________________________
_______________________________________
CENTURION MICROCAP, L.P.
CHESTNUT RIDGE PARTNERS LP
   
________________________________________
_______________________________________
GRUSHKO & MITTMAN, P.C. .
CMS CAPITAL
   
________________________________________
_______________________________________
DOUBLE U MASTER FUND L.P.
ELLIS INTERNATIONAL LTD.
   
________________________________________
_______________________________________
OSHER CAPITAL INC.
PLATINUM LONG TERM GROWTH I INC.
   
_______________________________________
 
WHALEHAVEN CAPITAL FUND LTD.
       
ESCROW AGENT:
     
_______________________________________
 
GRUSHKO & MITTMAN, P.C.

 

 

14

--------------------------------------------------------------------------------



Schedule A


Alpha Capital Anstalt
Ellis International Ltd.
Pradafant 7
53rd Street Urbanizacion Obarrio
9490 Furstentums
Swiss Tower, 16th Floor, Panama
Vaduz, Lichtenstein
Republic of Panama
Fax: ***
***
   
Brio Capital, L.P.
Grushko & Mittman, P.C.
523 Albermale Road
551 Fifth Avenue, Suite 1601
Cedarhurst, NY 11516
New York, New York 10176
Fax: ***
***
   
Bristol Investment Fund, Ltd.
Iroquois Capital
c/o Bristol Capital Advisers, LLC
641 Lexington Avenue, 26th Floor
10990 Wilshire Boulevard, Suite 1410
New York, NY 10022
Los Angeles, California 90024
***
Fax: ***
   
Osher Capital
Centurion Microcap, L.P.
5 Sansberry Lane
3014 Avenue L
Spring Valley, NY 10977
Brooklyn, NY 11210
***
Fax: ***
   
Platinum Long term Growth II, Inc.
Chestnut Ridge Partners, L.P.
152 West 57th Street
50 Tice Boulevard
New York, NY 10019
Woodcliff Lake, NJ 07677
***
Fax: ***
   
Whalehaven Capital Fund Limited
CMS Capital
c/o FWS Capital Ltd.
9612 Van Nuys Boulevard, Suite 108
3rd Floor, 14 Par-Laville Road
Panorama City, CA 91402
Hamilton, Bermuda HM08
***
Fax: ***
   
Double U Master Fund, L.P.
 
c/o Navigator Management, Ltd.
 
Harbor House, Waterfront Drive, P.O Box 972
 
Road Town BVI
 
***
 



EXHIBIT A


Lockbox Escrow Agreement


 

15

--------------------------------------------------------------------------------


 